EXHIBIT 10.1
 
FIRST AMENDMENT TO SHARE EXCHANGE AGREEMENT
 
This First Amendment dated as of March 28, 2013 (the “First Amendment”) to the
Share Exchange Agreement dated as of December 7, 2012 by and among Life
Nutrition Products, Inc., a Delaware corporation (“LNP”), ADGS Advisory Limited,
a Hong Kong corporation (“ADGS”), and ADGS Advisory (Holding) Limited, a British
Virgin Islands corporation (“ADGS Holdings”), Almonds Kisses Limited (BVI), a
British Virgin Islands company (the “BVI Entity”) and each of the shareholders
of the BVI Entity identified on the signature page hereto (the “BVI Entity
Shareholders”).
 
RECITALS:
 
A. On December 7, 2012, LNP, ADGS and ADGS Holdings entered into the Share
Exchange Agreement pursuant to which LNP agreed to acquire 100% of the issued
and outstanding shares of capital stock of ADGS in exchange for the issuance of
an aggregate of 20,155,000 shares of common stock of LNP on the terms and
subject to the conditions set forth therein (hereinafter, as amended, the “Share
Exchange Agreement”; all capitalized terms used in this First Amendment which
are not defined herein, but which are defined in the Share Exchange Agreement,
shall have the respective meanings ascribed thereto in the Share Exchange
Agreement).
 
B. The BVI Entity is the owner of 100% of the issued and outstanding shares of
capital stock of ADGS notwithstanding the fact that the Share Exchange Agreement
identified the owner of such 100% interest of ADGS as ADGS Holdings.
 
C. The parties now desire to amend the terms of the Share Exchange Agreement as
hereinafter set forth to correct the errors set forth above and provide, among
other things, that at the Closing, LNP shall acquire 100% of the issued and
outstanding shares of capital stock of the BVI Entity (the “BVI Entity Shares”)
from the the BVI Entity Shareholders instead of acquiring the shares of ADGS, on
the same terms and conditions as set forth in the Share Exchange Agreement,
which the BVI Entity and the BVI Entity Shareholders by executing this First
Amendment will become parties to the Share Exchange Agreement and will deliver
to LNP the BVI Entity Shares in exchange for the Exchange Shares.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:
 
1. References to the Shareholders throughout the entire Share Exchange Agreement
are amended to refer to the BVI Entity Shareholders and references to the ADGS
Shares and, where applicable, corresponding references to ADGS, throughout the
entire Share Exchange Agreement are amended to refer to the BVI Entity Shares
and the BVI Entity.
 
2. References to ADGS in Sections 1.03, 1.04, 1.06, 1.07, 1.08, 1.09, 1.10,
1.11, 1.12, 1.13 and 1.14 are amended to refer to each of ADGS and the BVI
Entity.
 
 
1

--------------------------------------------------------------------------------

 
 
3. The BVI Entity by executing this First Amendment makes the representations
and warranties set forth in Article I of the Share Exchange Agreement, and makes
the following additional representations and warranties concerning the BVI
Entity:
 
(a) Organization. The BVI Entity is duly incorporated, validly existing, and in
good standing under the laws of the British Virgin Islands and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances
and orders of public authorities, to carry on its business in all material
respects as it is now being conducted. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of the organizational or other governing
documents of the BVI Entity. The BVI Entity has taken all actions required by
law, its organizational and other governing documents, or otherwise to authorize
the execution and delivery of this Agreement. The BVI Entity has full power,
authority, and legal capacity and prior to the Closing Date will have taken all
action required by law, its organizational and other governing documents, and
otherwise to consummate the transactions herein contemplated.
 
(b) Capitalization. The authorized capital stock of the BVI Entity consists of
50,000 shares of capital stock, par value USD 1.00 per share, of which 50,000
shares are issued and outstanding. All of such issued and outstanding shares
have been validly issued and are fully paid and non-assessable. There are no
outstanding warrants, options, subscriptions or other rights of any kind or
nature by which any person or entity can acquire any additional shares of
capital stock or other securities of any kind or nature of the BVI Entity; no
shareholder of the BVI Entity or other person or entity is entitled to any
preemptive rights, rights of first refusal or other rights of any kind or nature
arising out of or relating to the transfer of the BVI Shares to LNP under this
Agreement. The BVI Entity Shares Shares are subject to no lien, claim, charge or
encumbrance of any kind or nature; are not subject to any shareholders
agreement, right of first refusal or preemptive rights; and constitute 100% of
the issued and outstanding shares of the capital stock of the BVI Entity. The
BVI Entity owns 100% of the issued and outstanding capital stock of ADGS.
 
4. Except as otherwise provided in this First Amendment, all of the terms,
covenants and conditions of the Share Exchange Agreement shall remain in full
force and effect.
 
5. On and after the date hereof, each reference in the Share Exchange Agreement
to “this Agreement”, “hereunder”, “hereof”, or words of like import, shall mean
and be a reference to the Share Exchange Agreement as amended hereby.
 
6. This First Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
instrument. The counterparts may be delivered by facsimile transmission or by
electronic mail in portable document format (.pdf).
 
 
[signature page follows]


 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.
 
 

LIFE NUTRITION PRODUCTS, INC.   ADGS ADVISORY LIMITED               By:
/s/ Chu Zhanjun
  By:
/s/ Tong Wing Shan
  Name:
Chu Zhanjun
  Name:
Tong Wing Shan
  Title :
CEO
  Title : Director                           ADGS ADVISORY (HOLDING) LIMITED    
                By: /s/ Chan Yiu Hang         Name: Chan Yiu Hang         Title:
Director                                
THE BVI ENTITY:
 
ALMONDS KISSES LIMITED (BVI)
                    By: /s/ Tong Wing Shan         Name: Tong Wing Shan        
Title: Director                                 THE BVI ENTITY SHAREHOLDERS:    
                  /s/ Tong Wing Yee     /s/ Tong Wing Shan     Tong Wing Yee    
Tong Wing Shan                 /s/ Tso Yin Yee     /s/ Pang Yiu Kwong     Tso
Yin Yee     Pang Yiu Kwong                 /s/ Sin Kok Ho     /s/ Fahy Roase
Collette     Sin Kok Ho     Fahy Roase Collette                 /s/ Tsang Kwai
Chun   ADGS Advisory (Holding) Limited     Tsang Kwai Chun               By: /s/
ChanYiu Hang         Name: Chan Yiu Hang         Title: Director  

 

 
3


--------------------------------------------------------------------------------

 